     Case 2:19-cv-02106-WBS-JDP Document 12 Filed 02/24/21 Page 1 of 2


 1 MAYALL HURLEY P.C.
     Vladimir F. Kozina (SBN 95422)
 2 vkozina@mayallaw.com
     Vladimir J. Kozina (SBN 284645)
 3 vjkozina@mayallaw.com
 4 2453 Grand Canal Blvd
   Stockton, CA 95207
 5 Telephone: (209) 477-3833
   Facsimile:    (209)-477-4818
 6
     Attorneys for Defendants
 7 ST. MARY’S HIGH SCHOOL and JIM BRUSA
 8
     LE CLERC & LE CLERC LLP
 9   Oleg I. Albert, Esq. (SBN 251270)
     oleg@leclerclaw.com
10   155 Montgomery Street, Suite 1004
     San Francisco, CA 94014
11   Telephone: (415) 445-0900
12   Facsimile: (415) 445-9977

13 Attorneys for Plaintiffs
     RAYMOND NAYLOR and MARIA NAYLOR
14
15                               UNITED STATES DISTRICT COURT
16                              EASTERN DISTRICT OF CALIFORNIA
17 RAYMOND NAYLOR, an individual, and MARIA
18 NAYLOR, an individual                           Case No. 2:19-cv-02106-WBS-JDP
19 Plaintiffs,                                     ORDER CONTINUING DEADLINES,
20 v.                                              PRETRIAL CONFERENCE AND
                                                   TRIAL
21 ST. MARY’S HIGH SCHOOL, a California            Complaint Filed: August 27, 2019
22 Corporation; JIM BRUSA, an individual; and      Action Removed: October 18, 2019
     DOES 1-5, and 7-50, inclusive,                Trial Date: June 22, 2021
23
     Defendants.
24
25
26
27
28
     Case 2:19-cv-02106-WBS-JDP Document 12 Filed 02/24/21 Page 2 of 2


 1                                               ORDER

 2          Having read and reviewed Plaintiffs Raymond Naylor’s and Maria Naylor’s (“Plaintiffs”)

 3 and Defendants St. Mary’s High School and Jim Brusa (“Defendants”) (collectively, the “Parties”)
 4 Stipulation to Continue Deadlines, Pretrial Conference and Trial, (“Stipulation”), and good cause
 5 appearing, it is hereby ordered that:
 6                 1. The deadline to file motions, except for motions for continuances, temporary

 7 restraining orders, or other emergency applications, is continued from March 1, 2021 to April 19,
 8 2021;
 9                 2. The discovery cut-off date is continued from March 19, 2021, to May 7, 2021;

10                 3. The Final Pretrial Conference is continued from April 26, 2021, to June 21,

11 2021 at 1:30 p.m.;
12                 4. Pretrial Statement (Plaintiffs) is continued from April 12, 2021 to June 7, 2021;

13                 5. Pretrial Statement (Defendants) is continued from April 19, 2021 to June 14,

14 2021;
15                 6. The Trial is continued from June 22, 2021 to August 10, 2021 at 9:00 a.m.

16
17          IT IS SO ORDERED.

18
19 Dated: February 23, 2021
20
21
22
23
24
25
26
27
28
                                                    -1-
                                           ORDER CONTINUING DEADLINES, PRETRIAL CONFERENCE, AND
                                                                                          TRIAL
